Citation Nr: 0629150	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  97-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury, other than instability, for the period 
beginning March 9, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The veteran's appeal was previously before the Board in June 
2005, at which time the Board decided three issues and 
remanded the issue currently on appeal for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

For the period beginning March 9, 2001, the residuals of a 
left knee injury, including arthritis and excluding 
instability, have been manifested by pain on motion; there is 
no limitation of extension of the left knee; flexion of the 
left knee is not limited to less than 45 degrees; and there 
is no locking of the left knee.


CONCLUSION OF LAW

For the period beginning March 9, 2001, a rating in excess of 
10 percent is not warranted for residuals of a left knee 
injury, other than instability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5003, 5258, 5260, 5261 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is currently seeking a rating in excess of 10 
percent for the residuals of a left knee injury, other than 
instability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that through the 
March 2001 Supplemental Statement of the Case and a letter 
mailed in June 2005, the veteran was provided the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date element of the claim through the April 2006 
Supplemental Statement of the Case.  

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the claim in April 2006.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Following his discharge from service in February 1994, the 
veteran filed a claim seeking entitlement to service 
connection for a left knee disability.  Based on the 
veteran's service medical records, which indicated that the 
veteran injured his left knee and underwent arthroscopic 
debridement of a torn anterior cruciate ligament and 
arthroscopic partial medial meniscectomy of the left knee in 
service, service connection for residuals of a left knee 
injury was awarded in July 1994.  A 10 percent rating was 
assigned, effective February 14, 1994.

In a February 1995 rating decision, the veteran was awarded a 
temporary total rating based on his September 1994 ACL 
reconstruction surgery.  Such rating was effective from 
September 24, 1994, through November 1994.

In a July 1995 rating decision, the veteran's disability 
rating for residuals of a left ACL reconstruction was 
increased from 10 percent to 20 percent, effective December 
1, 1994.

In September 1999, the veteran underwent an additional VA 
orthopedic examination.  Physical examination of the left 
knee on this occasion revealed no deformity.  Mild quadriceps 
atrophy was present.  There was no evidence of effusion into 
the joint.  There were no inflammatory signs, nor was there 
tenderness. McMurray's test was negative.  There was no 
instability.  Increased crepitation was found during passive 
and active range of motion.  Range of motion of the left knee 
was measured as follows both actively and passively: 
extension to 0 degrees and flexion to 120 degrees.  Pain was 
complained of during range of motion.  An X-ray study of the 
left knee revealed status post ACL reconstruction, 
degenerative joint disease of the left knee, and 
calcification of patellar tendon.  Final diagnosis was 
rupture of the meniscus and anterior cruciate ligament of the 
left knee, status post- arthroscopic surgery and ACL 
reconstruction, with degenerative joint disease of the left 
knee.

In a March 2001 rating decision, the RO reduced the rating 
for instability from 20 to 10 percent and granted a separate 
10 percent rating for other residuals of the left knee 
injury, including degenerative joint disease.  These ratings 
were effective March 9, 2001.

In April 2001, the veteran underwent another VA orthopedic 
examination.  At this examination, the veteran reported that 
his knee was fine on easy days.  He advised that he did not 
take any medication.  The veteran indicated that on days that 
he was on his feet all day, his knee would ache.  He 
indicated that he did not play sports.  If he had to work 
heavily for several days, his knee would seem fatigued.  He 
denied any incoordination.  He indicated that his knee did 
ache with cold weather.  He had a normal range of motion.  He 
denied any weakness.  Physical examination of the veteran's 
left knee revealed no swelling, warmth, tenderness, crepitus, 
or effusion.  The veteran was stable times four.  There was 
no joint line tenderness.  Extension was 0 degrees and 
flexion was 135 degrees.  An X-ray study of the left knee 
revealed minimal degenerative disease with narrowing of the 
medial femoral joint compartment.  It was noted that there 
had been no significant change since the examination in 
September 1999.  The diagnosis was normal examination of the 
left knee, but with some pain with increased use.

Pursuant to the Board's remand of June 2005, the veteran was 
afforded a VA examination in January 2006.  During the 
examination, the veteran reported that he was experiencing 
knee pain when very active or when on his feet for a long 
period of time.  However, the veteran denied experiencing any 
instability, buckling or locking; he reported that he is not 
using any assistive devices; his gait was normal and 
nonantalgic and he did not report any interference with daily 
activities or flare ups.  The veteran did report that he 
experiences episodes of increased pain approximately two 
times per month but he also indicated that the episodes are 
not incapacitating and he is still able to work.  The 
examiner also noted that there was no recent history of 
physical therapy, effusion, swelling or cellutitis.  
Regarding range of motion, the veteran was able to extend to 
0 degrees and flex to 135 degrees without any pain.  
Furthermore, after repetitive motion of the knee, there was 
no additional loss of range of motion or joint function.  
Motor strength was 5/5 with knee flexion and extension and 
after repetitive range of motion and repeated motor testing; 
motor strength was 5/5.  The examiner also reported that 
there was slight medial and lateral joint line tenderness.  
McMurray's test results were negative and patellar grind test 
results were positive.  There was also no incoordination, 
weakened movement or excess fatigability or weakened movement 
or incoordination after repetitive use noted.  An X-ray study 
performed in connection with the examination disclosed 
degenerative arthritis.  

The January 2006 VA examiner's final assessment was that the 
veteran's knee injury does not present evidence of a 
disability.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The evidence consistently shows that the veteran has no 
locking and no limitation of extension of his left knee.  In 
addition, the VA examinations have disclosed that he is able 
to flex his left knee to 120 degrees or more.  The only VA 
examination report which specifically addresses all pertinent 
disability factors is the January 2006 report, which shows 
that he was found to have pain free flexion to 135 degrees 
and no additional limitation of motion due to any of the 
disability factors identified by the DeLuca Court.  
Accordingly, the Board concludes that the disability is 
properly assigned one 10 percent evaluation based on X-ray 
evidence of arthritis with noncompensable limitation of 
flexion of the knee. 

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  In particular, the 
Board notes that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5259 because the 
symptomatology justifying a 10 percent rating under that 
Diagnostic Code is not separate and distinct from that 
contemplated by the assigned evaluation of 10 percent.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The record reflects that the veteran has 
not required frequent hospitalization for his left knee 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury, other than instability, for the period beginning 
March 9, 2001, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


